DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang U.S. PAP 2018/0276525 in view of Singh U.S. PAP 2017/0161027 A1.
Regarding claim 1 Jiang teaches an information processing apparatus that trains (neural network system for human-computer interaction, see abstract), through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), the information processing apparatus comprising: 
a formal language query accepting circuit configured to accept a query expression described in a formal language and correct answer data indicating a suitable answer to the query expression (neural network system converts the natural language question to a question vector, see par. [0152]; neural network system obtains at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, see par. [0153]); 

an answer calculation circuit configured to calculate an answer to the query expression accepted by the formal language query accepting circuit, with use of the node text expression obtained by the node text expression generation circuit (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]); 
and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 an update circuit configured to update the parameter of the converter such that the node text expression obtained by the node text expression generation circuit is more likely to be output in the converter, in a case where the answer calculated by the answer calculation circuit matches the correct answer data accepted by the formal language query accepting circuit (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  A function of the third neural network module is combining the question vector and an intermediate result vector that indicating a matching result, and 
However Jiang does not teach a node text extraction circuit configured to extract the natural language text as node text from the text node of the semi-structured data accepted by the semi-structured data accepting circuit; 
a node text expression generation circuit configured to input the node text extracted by the node text extraction circuit to the converter and obtain a node text expression from the converter, the node text expression being a formal language expression.
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns  for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data  which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit)  may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression 
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].
Regarding claim 2 Singh teaches the information processing apparatus according to claim 1, wherein the semi-structured data can be expressed in a graph structure in which a plurality of nodes including the text node are associated with each other (graph generator 300 includes a graph construction module 310 that in operation constructs a graph for all of the logical patterns for each of the entries of the data 215., see par. [0054]).  
Regarding claim 3 Jiang teaches the information processing apparatus according to claim 1, further comprising: a correction circuit configured to correct the node text expression, wherein a label is associated with the text node, the correction circuit corrects the node text expression by combining the node text expression with a predicate that corresponds to the label associated with the text node (triplet vector is determined according to the following steps respectively expressing a subject, a predicate, and an object of the triplet by using a first one-hot vector, a second one-hot vector, and a third one-hot vector, see par. [0115]), and the answer calculation circuit calculates the answer to the query expression with use of the node text expression corrected by the correction circuit ( a natural language question and a knowledge base are converted to vectors, and a dialog and knowledge base-based question-answering are combined 
Regarding claim 4 Jiang teaches the information processing apparatus according to claim 1, further comprising: 
a natural language query accepting circuit configured to accept a query described in natural language ( Obtain a natural language question input by a user, see par. [0119]), and the correct answer data that indicates a suitable answer to the query ( Obtain at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, where each knowledge answer corresponds to one knowledge answer vector, see par. [0130]); 
and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 a query expression generation circuit configured to input the query accepted by the natural language query accepting circuit to the converter and obtain a query expression described in the formal language from the converter, wherein the update circuit updates the parameter of the converter such that the query expression obtained by the query expression generation circuit is more likely to be output in the converter, in a case where the answer calculated by the answer calculation circuit matches the correct answer data (convert the natural language question to a question vector. The natural language question may be used as an input of a first neural network module in the neural network system, to obtain, by means of calculation, the question vector corresponding to the natural language question. These vectors may be referred to as question vectors. These question vectors are representations of the natural language questions in low-dimensional space, see par. [0121]). 
claim 5 Jiang teaches the information processing apparatus according to claim 4, wherein the converter includes a first converter that outputs the node text expression and a second converter that outputs the query expression (converting, by the neural network system, the natural language question to a question vector; obtaining, by the neural network system from a knowledge base by means of text retrieval, at least one knowledge answer relevant to the natural language question, where each knowledge answer corresponds to one knowledge answer vector, see par. [0013-0014]).
Regarding claim 6 Jiang teaches the information processing apparatus according to claim 5, wherein the first converter and the second converter include the same parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 7 Jiang teaches the information processing apparatus according to claim 5, wherein the parameter includes a first parameter used by the first converter and a second parameter used by the second converter (parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 8 Jiang teaches the information processing apparatus according to claim 1, wherein the parameter of the converter is a weight associated with a feature of a pair including natural language text input to the converter and a formal language expression output by the c.sub.j=Σ.sub.i=1.sup.Tα.sub.j,ih.sub.i, where {h}.sub.i=1.sup.T is a state vector set of an encoder, and α.sub.j,i is a dynamic weighting coefficient, see par. [0085]. In such an attention vector technology, an original question and a part already output of an answer can be aligned, so that a next word can be output more accurately. p(y.sub.j|s.sub.j,z=0) is a probability of generating a natural language word, and is modeled in a manner similar to that of z.sub.j. For words of the answer-type, p(y.sub.j=k|z=1,r)=r.sub.k, see par. [0144]).
Regarding claim 9 Jiang teaches the information processing apparatus according to claim 1, further comprising: an output circuit configured to output the parameter of the converter that was updated by the update circuit (the neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0189]).  
Regarding claim 10 Jiang teaches an information processing method for training, through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), the information processing method comprising: 

accepting an input of semi-structured data that includes a text node which includes natural language text that has a semantic structure (In a structured knowledge base-based automatic question-answering system, structured knowledge is first obtained or mined from a large amount of data which is usually non-structured or semi-structured data, and a structured knowledge base is constructed,  A knowledge base includes multiple triplets and usually may be represented by using a structure of a graph where a node of the graph is an entity see par. [0069]);
calculating an answer to the query expression, with use of the node text expression (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]);
 and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 updating the parameter of the converter such that the node text expression is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  a function of the third neural network 
However, Jiang does not teach extracting the natural language text as node text from the text node of the semi- structured data; inputting the node text to the converter and obtaining a node text expression from the converter, the node text expression being a formal language expression. 
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit) may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression 
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].

Regarding claim 11 Singh teaches the information processing method according to claim 10, wherein the semi-structured data can be expressed in a graph structure in which a plurality of nodes including the text node are associated with each other (graph generator 300 includes a graph construction module 310 that in operation constructs a graph for all of the logical patterns for each of the entries of the data 215., see par. [0054]).    
Regarding claim 12 Jiang teaches the information processing method according to claim 10 , further comprising: correcting the node text expression, wherein a label is associated with the text node, when the node text expression is corrected, the node text expression is corrected by combining the node text expression with a predicate that corresponds to the label associated with the text node(triplet vector is determined according to the following steps respectively expressing a subject, a predicate, and an object of the triplet by using a first one-hot vector, a second one-hot vector, and a third one-hot vector, see par. [0115]), and when the answer is calculated to the query expression, the answer to the query expression is calculated with use of the node text expression after the node text is corrected ( a natural language question and a knowledge base are 

Regarding claim 13 Jiang teaches the information processing method according to claim 10, further comprising: accepting a query described in natural language (Obtain a natural language question input by a user, see par. [0119]); 
and inputting the query to the converter and obtaining a query expression described in the formal language from the converter,6PRELIMINARY AMENDMENTAttorney Docket No.: Q250118Appln. No.: 16/498,801 wherein when the query expression is accepted, the query expression obtained from the converter is accepted, and when the parameter of the converter is updated, the parameter of the converter is updated such that the query expression obtained from the converter is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data ( Obtain at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, where each knowledge answer corresponds to one knowledge answer vector, see par. [0130]; convert the natural language question to a question vector. The natural language question may be used as an input of a first neural network module in the neural network system, to obtain, by means of calculation, the question vector corresponding to the natural language question. These vectors may be referred to as question vectors. These question vectors are representations of the natural language questions in low-dimensional space, see par. [0121]). 

claim 14 Jiang teaches the information processing method according to claim 13, wherein the converter includes a first converter that outputs the node text expression and a second converter that outputs the query expression (converting, by the neural network system, the natural language question to a question vector; obtaining, by the neural network system from a knowledge base by means of text retrieval, at least one knowledge answer relevant to the natural language question, where each knowledge answer corresponds to one knowledge answer vector, see par. [0013-0014]).  
Regarding claim 15 Jiang teaches the information processing method according to claim 14, wherein the first converter and the second converter include the same parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 16 Jiang teaches the information processing method according to claim 14, wherein the parameter includes a first parameter used by the first converter and a second parameter used by the second converter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 17 Jiang teaches the information processing method according to claim 10, wherein the parameter of the converter is a weight associated with a feature of a pair including natural language text input to the converter and a formal language expression output by the converter, and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 when the parameter of the converter is updated, the parameter is updated so c.sub.j=Σ.sub.i=1.sup.Tα.sub.j,ih.sub.i, where {h}.sub.i=1.sup.T is a state vector set of an encoder, and α.sub.j,i is a dynamic weighting coefficient, see par. [0085]. In such an attention vector technology, an original question and a part already output of an answer can be aligned, so that a next word can be output more accurately. p(y.sub.j|s.sub.j,z=0) is a probability of generating a natural language word, and is modeled in a manner similar to that of z.sub.j. For words of the answer-type, p(y.sub.j=k|z=1,r)=r.sub.k, see par. [0144]).
Regarding claim 18 Jiang teaches the information processing method according to claim 10, further comprising: outputting the parameter of the converter after the parameter of the converter is updated (the neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0189]).    
Regarding claim 19 Jiang teaches the non-transitory computer readable recording medium that includes a program recorded thereon, the program causing a computer to train (storage medium is located in the memory, and a processor reads information in the memory and completes the steps in the foregoing methods in combination with hardware of the processor, see par. [0205]), through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), and the program including instructions that causes a computer to: 

accept an input of semi-structured data that includes a text node which includes natural language text that has a semantic structure (In a structured knowledge base-based automatic question-answering system, structured knowledge is first obtained or mined from a large amount of data which is usually non-structured or semi-structured data, and a structured knowledge base is constructed,  A knowledge base includes multiple triplets and usually may be represented by using a structure of a graph where a node of the graph is an entity see par. [0069]);
calculate an answer to the query expression, with use of the node text expression (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]);
 and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 update the parameter of the converter such that the node text expression is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  a function of the third neural network 
However, Jiang does not teach extract the natural language text as node text from the text node of the semi- structured data; input the node text to the converter and obtaining a node text expression from the converter, the node text expression being a formal language expression. 
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit) may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression represented by the edge that may be generated by the mapping module (converter), see par. 
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Saliba ‘209 teaches data extraction from semi-structured documents, see abstract.
Torras ‘286 teaches a semantic search engine formal representations of language structures which matches results by a semantic matching weight to input queries, see par. [0109].
Hovy “semi-structured knowledge for question answering” teaches complementing structure tables to construct a dataset for a question answering system using semi-structured data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656